      Case 5:18-cv-00440-MAD-TWD Document 57 Filed 07/23/19 Page 1 of 1
                                       U.S. Department of Justice
                                                   Civil Rights Division
                                                   Housing and Civil Enforcement Section
SSM:RTH:LKW:EHS:KAR
                                                   U.S. Mail:   950 Pennsylvania Avenue, NW - 4CON
DJ 175-50-62                                                    Washington, DC 20530
                                                   Overnight:   4 Constitution Square
                                                                150 M St. NE, 8th Floor
                                                                Washington, DC 20006
                                                   Telephone:   (202) 514-4713
                                                   Facsimile:   (202) 514-1116


                                                   July 23, 2019

Via ECF

Hon. Thérèse Wiley Dancks
United States Magistrate Judge
Federal Building and U.S. Courthouse
P.O. Box 7346
Syracuse, New York 13261-7346

       Re:    United States v. Waterbury, et al., No. 5:18-cv-440 (MAD/TWD), Status Report

       In accordance with the Court’s July 16, 2019 Text Order (ECF 56), the United States
provides the following update on the parties’ progress toward settlement.

        The parties have reached an agreement in principle, which we hope to finalize within one
week. Accordingly, we respectfully request permission to submit the proposed consent decree or
a further status report to the Court by July 30, 2019.


                                     Respectfully submitted,


                                     s/ Lori K. Wagner
                                     Lori K. Wagner
                                     Counsel for the United States




cc: Counsel of Record (by ECF)
